Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of guars as the drift control agent and glycols as the hydration inhibitor in the reply filed on 04/07/2021 is acknowledged.
Claims 6-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Status of Examination
	Claims 1-34 are pending, claims 6-7 are withdrawn and claims 1-5 and 8-34 are currently under examination.
	Applicant claims a pesticidal formulation that comprises at least one water soluble salt of an auxin herbicide such as dicamba diglycolamine, greater than 1% of an incompletely hydrated drift control agent, such as guar, suspended in a liquid medium, a glycol hydration inhibitor, a suspending agent that imparts shear thinning properties to the composition, which suspending agent comprises xanthan gum and attapulgite.
	The claims will be given their broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5, 10-17, 20-28 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/01341270 A1) as evidenced by the technical data sheet for ATTAGEL-40 (hereinafter “ATTAGEL”).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wu et al. teaches an aqueous pesticidal formulation, such as a microemulsion, emulsion or suspoemulsion, that comprises 2.5-8 wt% of an incompletely hydrated drift control water soluble native (non-derivatized) guar or guar derivative polymer, such as the exemplified hydroxypropyl guar, suspended in an aqueous liquid medium which may be present in an amount of greater than 10 wt%, the amounts of guar/derivatized guar and aqueous liquid medium substantially overlapping amounts of these components required by claims 1, 23-25 and 33 (abstract, para [0002], [0042], [0151], claims 1 and 4-5, Table I). The formulation also comprises about 2-70 wt% of a pesticide, an amount which substantially overlaps with the amounts required by claims 30-31, and lists water soluble salts of dicamba as one of three preferred pesticides to include in the formulation, as well as teach inclusion of a hydration inhibitor, which Wu et al. teach can be a combination of a surfactant, a water miscible organic liquid and a non-surfactant salt (para [0048], [0050], [0129]-[0130], [0133], [0200], [0255], claim 25).  Wu et al. exemplify use of the water miscible organic liquid propylene glycol and teach non-surfactant salts that include potassium carbonate (Table VI, para [0193]).  Wu et al. further teach that the formulation comprises a suspending agent that can be a mixture of a clay and a rheology modifier (para [0129]). Wu et al. actually exemplifies utilizing xanthan gum as a suspending agent as well as ATTAGEL 40, which the evidentiary reference ATTAGEL evidences has the same structure required by claim 2 and bulk density lower than 1,000 kg/m3 and a specific gravity greater than 1.3 as required by claims 3-4 (Wu, Table VII, ATTAGEL, page 1).
Wu et al. further teach that the formulation exhibits good storage stability such as no visual gravity driven separation after one week under accelerated aging conditions at an elevated storage temperature of up to 54ºC and no separation after 3 months at room temperature (para [0223]-[0224]). The formulation is shear thinning and can have a viscosity of less than 10 Pa.s or 5 Pa.s at a shear rate of greater than or equal to 10 s-1 and a viscosity of greater than or equal to 5 Pa.s at a shear rate of less than 0.01 s-1 (para [0069]-[0070]).  As Wu et al. exemplifies several formulations that do not contain ammonium, providing a formulation without ammonium would have been obvious (Table I-VIII).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Wu et al. teach the pesticidal formulation as discussed above, but fail to specifically exemplify a composition with all of the recited components in the recited amounts, yet the various examples and teachings of Wu et al. cure this deficit.
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pesticidal microemulsion, emulsion or suspoemulsion that contains a water soluble salt of dicamba along with an incompletely hydrated drift control agent in an aqueous medium because a water soluble salt of dicamba would have been easily envisaged as one of three preferred water soluble pesticide salts taught in Wu et al. to include in an aqueous medium along with the drift control agent.  One of ordinary skill in the art would have been motivated to include such a mixture in order to provide an herbicidal composition for controlling unwanted vegetation with less spray drift and thus less unwanted damage non-targeted plants.  Additionally, as Wu et al. exemplifies both native guar and hydroxypropyl guar, it would have been obvious to one of ordinary skill in the art to select either of these guars as the drift control agent.  Furthermore, based upon the teachings of Wu et al., it would have been obvious to one of ordinary skill in the art to provide a hydration inhibitor component that comprises water miscible organic liquid, non-surfactant salt and a surfactant.  As Wu et al. exemplify the water miscible organic liquid propylene glycol and a surfactant, as well as teach potassium carbonate as a non-surfactant salt useful for imparting hydration inhibition to the water soluble drift control guar, it would have been obvious to one of ordinary skill in the art to provide a combination of these hydration control agents. 
	Regarding the inclusion of suspending agents, based upon the teachings of Wu et al., which teach the combination of a rheology modifier and clay, it would have been obvious to provide such a combination.  Furthermore, as Wu et al. exemplify the use of a xanthan gum rheology modifier and the attapulgite clay ATTAGEL-40, selection of the combination of these two suspending agents would have been obvious to one of ordinary skill in the art. Regarding the limitation of claims 2-4, as evidenced by the ATTAGEL evidentiary reference, ATTAGEL-40 provides an attapulgite clay with the claimed structure, bulk density and specific gravity as claimed.
	Regarding the stability of the formulation as required by claims 14-16, the claimed stabilities would have been expected based upon the teachings of these same stabilities over the same time period and same temperatures as taught by Wu et al.  Regarding the requirement that the composition also demonstrates flowability and stability at temperatures greater than -10º C and up to 54º C as required by new claim 34, as the instant specification evidences that the addition of attapulgite to a dicamaba and guar formulation is responsible for these flowability/stability properties (see specification, pg 58, first paragraph), and as Wu et al. not only suggest but exemplify a composition that contains attapulgite +guar as well as explicitly demonstrates stability at the elevated temperatures, one of ordinary skill in the art would have had a reasonable expectation of achieving these same flowability and stability properties by following the teachings of Wu et al. regarding the inclusion of both attapulgite and guar.
	Regarding the viscosity/shear thinning properties of the formulation required by claims 22 and 27, such would have been obvious over the teachings of Wu et al. that disclose the exact same viscosities under the same shear rate parameters.  Regarding the formulation being substantially free of ammonium, as Wu et al. exemplifies many formulations that do not contain ammonium, it would likewise have been obvious over Wu et al. to provide a formulation free of ammonium as required by claim 28.
	Regarding the concentration of aqueous liquid medium, concentration of water soluble salt of dicamba and the concentration of the incompletely hydrated drift control agent, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Furthermore, the amount of pesticide, drift control agent and liquid medium are result effective variables that control the herbicidal control, the control of spray drift of the the sprayed formulation and how concentrated the formulation is and thus are parameters that are prima facie obvious over routine optimization by an ordinarily skilled artisan in the field, absent evidence to the contrary.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-5, 8-17, 20-28 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/01341270 A1) as evidenced by the technical data sheet for ATTAGEL-40 (hereinafter “ATTAGEL”) as applied to claims 1-5, 10-17, 20-28 and 30-34 and further in view of Wright et al. (US 2012/0142532 A1).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wu et al. suggests the aqueous pesticidal microemulsion, emulsion or suspoemulsion of claims 1-5, 10-17, 20-28 and 30-34 as discussed above.
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Wu et al. suggests the aqueous pesticidal microemulsion, emulsion or suspoemulsion of claims 1-5, 10-17, 20-28 and 30-34 as discussed above, but fail to specifically teach that the water soluble salts of dicamba are diglycolamine.  The teachings of Wright et al. help to cure this deficit.
Wright et al. teach a low volatility dicamba herbicidal formulation (abstract).  Wright et al. teach combining the dicamba with a drift control agent and lists many that are commercially available for this purpose (para [0030], [0108], [0221]).  Wright et al. further teach that the salts of dicamba to utilize in the formulation include diglycolamine salt of dicamba, which Wright et al. lists as commercially available as CLARITY (para [0004], [0037], [0159], ).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu et al. and Wright et al. because they are directed to dicamba salt formulations that contain a spray drift agent.  It would have been obvious to select dicamba diglycolamine as the pesticide to include in the formulation of Wu et al. because Wright et al. teach that this salt is commercially available and specifically listed this salt for inclusion in the low volatility dicamba formulation of Wright et al.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in utilizing this dicamba salt in the Wu et al. formulation because Wu et al. specifically teaches water soluble salts of dicamba are preferable for inclusion in the pesticidal formulation. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Claims 1-5, 10-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/01341270 A1) as evidenced by the technical data sheet for ATTAGEL-40 (hereinafter “ATTAGEL”) as applied to claims 1-5, 10-17, 20-28 and 30-34 and further in view of Fowler (US 2010/0292079 A1).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wu et al. suggests the aqueous pesticidal microemulsion, emulsion or suspoemulsion of claims 1-5, 10-17, 20-28 and 30-34 as discussed above.  Wu et al. further teach that the suspending agents may be a mixture of a clay, a rheology modifier and a silica.
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Wu et al. suggests the aqueous pesticidal microemulsion, emulsion or suspoemulsion of claims 1-5, 10-17, 20-28 and 30-34 as discussed above, but fail to specifically teach that the silica is a hydrophobic silica. The teachings of Fowler help to cure this deficit.
Fowler teach emulsion formulations that may comprise dicamba (abstract, para [0054]).  Fowler exemplifies formulations that contain the hydrophobic silica known as AEROSIL R974 at 2.9%, which directly falls within the amount required by claim 29 (Table 1). Applicant’s own specification evidences that AEROSIL R974 is a silica that has been hydrophobized by means of dimethyldichlorosilane (instant specification, pg 17, para 2).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pesticidal microemulsion, emulsion or suspoemulsion of Wu et al. with the inclusion of a hydrophobic silica that has been hydrophobized by means of dimethyldichlorosilane based upon example and teachings of Fowler to do so.  One of ordinary skill in the art would have had a reasonable expectation of doing so because Wu et al. specifically teach the inclusion of a silica as one of the suspending agents in the Wu et al. formulation. 
	Regarding the concentration of hydrophobic silica in the formulation, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Furthermore, the amount of hydrophobic silica is a result effective variable that stabilize the suspension and thus is a parameter that is prima facie obvious over routine optimization by an ordinarily skilled artisan in the field, absent evidence to the contrary.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments
	The amendments to claims 1, 23-25, 29 and 32-33, which delete “about” has rendered the 112(b) rejection of these claims no longer necessary.  Thus, the 112(b) rejection of these claims is hereby withdrawn.
	The amendment to claim 18 has rendered the 112(b) rejection of claim 18 unnecessary.  Therefore, the 112(b) rejection of claim 18 is hereby withdrawn.
	Applicant traverses the 103 rejections by arguing that even if a prima facie case of obviousness was established, Applicant has demonstrated unexpected superior results that would overcome the prima facie case of obviousness. More specifically, Applicants assert that the compositions tested in examples A and 1-3 demonstrate unexpected superior flowability and stability at low and high temperatures, which compositions contain both xanthan gum and attapulgite clay are used as the suspending agents.  This argument was not found persuasive.  To effectively rebut a prima facie case of obviousness, the results must be unexpected, commensurate in scope with the claimed invention and must be compared against the closest prior art.  In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980); In re Burckel, 592 F.2d 1175 (CCPA 1979).   In the instant scenario, the claims are not commensurate in scope with the composition demonstrating superior flowability and stability.  Applicant’s own specification demonstrates that the concentrations of the ingredients matter.  For example, Applicant demonstrated that increasing the xanthan gum over 5% resulted in the formulation being highly viscous and not flowing very well (see specification, pg 56, Example/Table A).  Additionally, it is not surprising that the addition of attapulgite results in an increase in stability as Wu et al. demonstrated that addition of attapulgite clay to a formulation that also contains guar gum results in excellent stability, even when not mixed with xanthan gum.  Thus, for these reasons, the results are not sufficient to overcome the prima facie case of obvious set forth above. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DANIEL L. BRANSON
Examiner
Art Unit 1616
                            
/JOHN PAK/Primary Examiner, Art Unit 1699